Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 9, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  140636 & (74)                                                                                       Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 140636
                                                                   COA: 279161
                                                                   Kent CC: 06-003485-FC
  DENNIS LEE TOMASIK,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for miscellaneous relief is GRANTED. The
  application for leave to appeal the January 26, 2010 judgment of the Court of Appeals is
  considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we
  VACATE the judgment of the Court of Appeals and REMAND this case to the Kent
  Circuit Court for further proceedings pursuant to this Court’s decision in People v
  Stanaway, 446 Mich 643 (1994). On remand, the trial court shall disclose to the
  defendant the March 26, 2003 report authored by Timothy Zwart of Pine Rest Christian
  Mental Health Services and the March 1, 2003 form authored by Denise Joseph-Enders.
  After disclosing these documents to the defendant, the trial court shall permit the
  defendant to argue that a new trial should be granted.

        We do not retain jurisdiction.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 9, 2011                       _________________________________________
         y0302                                                                Clerk